RylAND, Judge,
delivered the opinion of the court.
The record of the proceedings in this case does not present such facts as this court can adjudicate upon. There is noth*385ing but the rule against the said Pelps, as marshal of the city, the conviction of Harris and execution against him for costs, and the answer of Eelps, stating that he appropriated so much of the money taken by him from Harris, when he arrested him, to payment of the costs in the Recorder’s Court, which had accrued against the defendant, Harris, and the balance to the marshal of St. Louis county. It does not appear that there were any exceptions to the answer of Eelps, nor whether the costs in the Recorder’s Court accrued on the prosecution of the defendant for the same charge or offence for which he was afterwards convicted in the Criminal Court. We must conclude that the court below decided correctly, unless we can see the contrary from the record before us. There is nothing preserved •here, calling for the interposition of this court.
The judgment below is, with the concurrence of the other Judges, affirmed.